Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements of our reports dated February25, 2011, relating to the consolidated financial statements of NextEra Energy, Inc. and subsidiaries (NextEra Energy) (formerly FPL Group, Inc.) and Florida Power & Light Company and subsidiaries (FPL) and the effectiveness of NextEra Energy's and FPL's internal control over financial reporting, appearing in this Annual Report on Form 10-K of NextEra Energy and FPL for the year ended December31, 2010: NextEra Energy, Inc. Florida Power & Light Company Trust I Form S-8 No. 33-11631 Form S-3 No. 333-160987-06 Form S-8 No.33-57673 Form S-8 No.333-27079 Florida Power & Light Company Trust II Form S-8 No. 333-88067 Form S-3 No. 333-160987-05 Form S-8 No. 333-114911 Form S-8 No. 333-116501 NextEra Energy Capital Holdings, Inc. (formerly FPL Group Capital Inc) Form S-3 No. 333-125275 Form S-3 No. 333-160987-08 Form S-8 No. 333-125954 Form S-3 No. 333-129482 FPL Group Capital Trust II Form S-8 No. 333-130479 Form S-3 No. 333-160987-04 Form S-3 No. 333-160987 Form S-8 No. 333-143739 FPL Group Capital Trust III Form S-3 No. 333-159011 Form S-3 No. 333-160987-03 FPL Group Trust I Form S-3 No. 333-160987-02 FPL Group Trust II Form S-3 No. 333-160987-01 Florida Power & Light Company Form S-3 No. 333-160987-07 DELOITTE & TOUCHE LLP Miami, Florida February 25, 2011
